                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                               Chapter 11
In re:
                                                               Case No. 21-10457 (LSS)
MOBITV, INC., et al.,l
                                                               Jointly Administered
                                   Debtors.

                                                           Objection Beadline: March 23, 2021 at 4:00 p.m. (ET)
                                                                Hearing Date: March 30, 2021 at 2:00 p.m. (ET)

NOTICE OF MOTION FOR (I) AN ORDER (A) APPROVING BID PROCEDURES FOR
THE SALE OF SUBSTANTIALLY ALL ASSETS OF THE DEBTORS; (B) APPROVING
   PROCEDURES FOR THE ASSUMPTION AND ASSIGNMENT OF EXECUTORY
 CONTRACTS AND UNEXPIRED LEASES; (C) SCHEDULING THE AUCTION AND
  SALE HEARING; AND (D) GRANTING RELATED RELIEF; AND (II) AN ORDER
    (A) APPROVING THE SALE OF THE DEBTORS' ASSETS FREE AND CLEAR
      OF ALL CLAIMS, LIENS, AND ENCUMBRANCES; AND (B) APPROVING
           THE ASSUMPTION AND ASSIGNMENT OR REJECTION OF
             EXECUTORY CONTRACTS AND UNEXPIRED LEASES

1'O:     (i) the (~7ffice of the United States Trustee for the District of Delaware; (ii) the holders of
         the 30 largest unsecured claims against the Debtors on a consolidated basis; (iii) counsel
         to the DIP Agent; (iv) counsel to the Prepetition Lender; (v) the California Attorney
         General; (vi) the Office of the United States Attorney for the District of Delaware; and
         (vii) all parties entitled to notice pursuant to Local Rule 9013-1(m).

                 PLEASE TAKE NOTICE that on March 8, 2021, the above-captioned debtors

and debtors in possession (the "Debtors"), filed the Motion for^ (I) an Order (A) Approving Bid

Procedz~res fog the Sale of Substantially All Assets of the DebtoNs; (B) Approving Procedures foN

the Assumption and Assignment of Executory Contracts and Unexpired Leases; (C) Scheduling

the Auction and Sale Hearing; and (D) Granting Related Relief,• and (II) an OrdeN (A)

Approving the Sale of the Debtors' Assets FNee and Clear of All Claims, Liens, and

Encumbrances; and (B) AppNoving the Assumption and Assignment o~ Rejection of Executory


1 The Debtors in these chapter 11 cases and the last four digits of each Debtor's U.S. tax identification number are
  as follows: MobiTV, Inc. (2422) and MobiTV Service Corporation (8357). The Debtors' mailing address is 1900
  Powell Street, 9th Floor, Emeryville, CA 94608.


DOCS DE233339.1 57391/001
Contracts and Unexpired Leases (the "Motion") with the United States Bankruptcy Court for the

District of Delaware, 824 Market Street, 3rd Floor, Wilmington, Delaware 19801 (the

"Bankruptcy Court"). A copy of the Motion is attached hereto.

                 PLEASE TAKE FURTHER NOTICE that any response or objection to the

entry of the order with respect to the relief sought in the Motion must be filed with the

Bankruptcy Court an or before March 23, 2021 at 4:Q0 p.m. Eastern Time.

                 PLEASE TAKE FURTHER NOTICE that at the same time, you must also

serve a copy of the response or objection upon: (i) proposed counsel to the Debtor, Pachulski

Stang Ziehl &Jones, LLP, Attn: Mary F. Caloway, Esq. (mcaloway@pszjlaw.com), Debra I.

Grassgreen, Esq. (dgrassgreen@pszjlaw.com) and Jason H. Rosell, Esq. (jrosell@pszjlaw.com).

                 PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND 1N

ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF

REQUESTED BY THE MOTION WITHOUT FURTHER NOTICE OR HEARING.

                 PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER

THE RELIEF SOUGHT IN THE MOTION WILL BE HELD ON MARCH 30, 2021 AT

2:00    P.M.     EASTERN     TIME    BEFORE      THE    HONORABLE        LAURIE     SELBER

SILVERSTEIN, UNITED STATES BANKRUPTCY COURT JUDGE, AT THE UNITED

STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, 824 MARKET

STREET, 6TH FLOOR, COURTROOM NO. 2, WILMINGTON, DELAWARE 19801.




                                           2
DOCS DE:233339.1 57391/001
Dated: March 8, 2021          PACHULSKI STANG ZIEHL &JONES LLP
       Wilmington, Delaware
                              /s/Mary F. Caloway
                              Debra I. Grassgreen (admitted pro hac vice)
                              Jason H. Rosell (admitted pro hac vice)
                              Mary F. Caloway (DE Bar No. 3059)
                              919 North Market Street, 17th Floor
                              Wilmington, DE 19899-8705
                              Telephone:    302-652-4100
                              Facsimile:    3 02-652-4400
                              Email:        dgrassgreen@pszjlaw.com
                                            jrosell@pszjlaw.com
                                            mcaloway@pszj law.com

                              [Proposed] Counsel to the Debtors and DebtoNs in
                              Possession




                              3
DOCS DE:233339.1 57391/001
